                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

BRYAN GIPSON,

       Plaintiff,                                   Case No. 18-11380
                                                    Honorable Thomas L. Ludington

v.

MARK FERGUSON,
TAWAS POLICE AUTHORITY,
CITY OF EAST TAWAS,
CITY OF TAWAS CITY

      Defendants.
____________________________/

     ORDER GRANTING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

       On May 2, 2018, Plaintiff Bryan Gipson filed a complaint against Defendants City of

East Tawas, City of Tawas City, the Tawas Police Authority (TPA), and TPA Chief Mark

Ferguson. ECF No. 1. He filed an amended complaint on June 18, 2018, asserting claims of

discrimination and retaliation under the American’s with Disabilities Act (ADA), 42 U.S.C. §§

12101 (Count I), as well as the Michigan Persons with Disabilities Civil Rights Act (PWDCRA),

MCL 37.1103 (Count II). ECF No. 13. Plaintiff was a police officer for TPA, a joint police force

created by the neighboring cities of East Tawas and Tawas City.

       Plaintiff alleges that, after he was injured in a car accident, his supervisor, Chief Mark

Ferguson, prevented him from returning to full duty by making him take an unreasonable

Functional Capacity Evaluation (FCE) and by increasing the physical requirements of Plaintiff’s

job description as a police officer for TPA.

       After approximately six months of discovery, Defendants filed three independent motions

for summary judgment. ECF No. 22 (City of East Tawas); ECF No. 23 (Mark Ferguson, TPA);
ECF No. 28 (City of Tawas City). Plaintiff responded on March 8 (ECF Nos. 33, 34, 35), and

Defendants replied on March 19 and March 22. ECF Nos. 39, 41, 42.1

                                                         I.

        In 1995, the City of East Tawas and the City of Tawas City created an intermunicipal

police authority known as the Tawas Police Authority (TPA) pursuant to MCL 123.814, which

grants municipalities the authority to enter into “mutual police assistance agreements” and create

intermunicipal police forces. Article XI of the TPA Articles of Incorporation provides that “The

Authority shall be an independent employer, and all employees thereof shall be subject to the

terms and conditions of employment as established by the Authority. Employees of the Authority

shall not be deemed to be employees of the constituent municipalities.”

        Plaintiff was hired by defendant Tawas Police Authority (TPA) as a police officer in May

2013. Plaintiff worked without incident until he was involved in a motor vehicle accident on

January 7, 2015. Plaintiff was off duty when his car was struck from behind by a truck. He was

taken to Mercy Hospital in Grayling, where he was treated for lumbar and cervical spasms and

released the same day. ECF No. 33-4.

        As a result of his injuries from the motor vehicle accident, Plaintiff remained off work

until August 2, 2015. After some initial physical therapy, he was referred to Dr. Richard Ball, a

physician at Neuromuscular Rehabilitation Associates of Northern Michigan. The treatment was

apparently successful, and Plaintiff returned to work with no restrictions on August 2, 2015. ECF

No. 33-5. In September 2015 Dr. Ball added a restriction of no “swing shifts.” In November

2015 Dr. Ball added a restriction of no lifting greater than 25 pounds. Id. Plaintiffs supervisor,

TPA police Chief Mark Ferguson, testified that he was able to accommodate those restrictions.

1
 Although the parties briefed three independent sets of summary judgment motions (for a total of 9 briefs), the
briefs mostly cover the same issues.
                                                       -2-
Ferguson Dep. at 22-24, ECF No. 33-6.

       Plaintiff was able to return to full duty work as a police officer from August 2, 2015 until

August 8, 2016. At that time, Plaintiff began experiencing problems with his back again, and had

to take time off work for aquatic physical therapy and to consider a possible sacroiliac fusion by

an orthopedic surgeon. Gipson Dep. at 53-55 ECF No. 33-2. Plaintiff’s condition improved and

he chose not to have the surgery. After discussions with Chief Ferguson and consultation with

his doctors, Plaintiff was able to return to work in a light duty position on December 26, 2016.

Plaintiff’s union and the TPA executed a Letter of Understanding setting forth the terms of

Plaintiffs return to light duty employment. Gibson Dep. at 55-57.

       Plaintiff required some accommodation for his work hours and shifts. Because he was

still not sleeping well, he needed to avoid swing shifts. Chief Ferguson was able to accommodate

the restriction. Id. at 71-74. In March of 2017, Plaintiff began talking with Chief Ferguson about

returning to full duty. Chief Ferguson expressed an interest in having Plaintiff complete physical

testing. Id. at 74-76. The TPA labor attorney, Michael Kluck, suggested that Plaintiff be given a

Functional Capacity Evaluation (FCE). Ferguson Dep. at 46. In March of 2017, Chief Ferguson

revised the TPA Police Officer Job description which, for the first time, listed descriptions of

physical demands of the job including lifting and moving items of “heavy” weight, as well as

running, climbing, balancing, and other “strenuous tasks requiring muscular strength and

coordination and cardiovascular endurance.” ECF No. 33-9.

       The FCE was conducted over two days on June 19-20, 2017, and the occupational

therapist conducting the FCE concluded that Plaintiff was capable of returning to full duty

without restrictions. ECF No. 33-12. Plaintiff testified that, before the FCE, he was feeling the

best he ever felt and that he was confident he could perform his job duties without

                                               -3-
accommodation. Gipson Dep. at 132-35. However, he testified that the FCE required him to do

tasks that were unnecessary for his job, including lifting heavy weights, which exacerbated his

back condition. Id. He returned to work for one week following the FCE but was forced to take

off work again because his back condition became worse. He has not returned to work since that

time. None of the parties have explained when and how Plaintiff’s employment came to an end.

                                                 II.

                                                 A.

       A motion for summary judgment should be granted if the “movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). The moving party has the initial burden of identifying where to look

in the record for evidence “which it believes demonstrates the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

       The burden then shifts to the opposing party who must set out specific facts showing “a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986) (citation

omitted). “The party opposing summary judgment cannot rest on its pleading or allegations, to

prevail, they must present material evidence in support of their allegations.” Leonard v.

Robinson, 477 F.3d 347 (6th Cir. 2007) (citing Celotex Corp v. Catrett, 477 U.S. 317 (1986)).

The Court must view the evidence and draw all reasonable inferences in favor of the non-movant

and determine “whether the evidence presents a sufficient disagreement to require submission to

a jury or whether it is so one-sided that one party must prevail as a matter of law.” Id. at 251–52.

                                                 B.

       Under the ADA, in the absence of direct evidence of disability discrimination, a plaintiff

may seek to establish a prima facie case of discrimination based on circumstantial evidence.

                                                -4-
Once established, a prima facie case shifts the burden to the employer to offer a legitimate,

nondiscriminatory reason for its action. If the employer articulates such a reason, the plaintiff

must then show that the reason given by the employer is pretextual in order to prevail. 42 U.S.C.

§§ 12101 et seq.; See also Monette v. Electronic Data Sys. Corp., 90 F.3d 1173, 1178, 1184–86

(6th Cir.1996), and McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03, 93 S.Ct. 1817,

36 L.Ed.2d 668 (1973).

       To establish a prima facie case of discrimination under the ADA, a plaintiff must show

that he is (1) a disabled person within the meaning of the Act, (2) that he is otherwise qualified to

perform the essential functions of his job with or without reasonable accommodation, and (3)

that he suffered an adverse employment decision due to his disability. See McKay v. Toyota

Motor Mfg., U.S.A., Inc., 110 F.3d 369, 371 (6th Cir.1997).

                                                  C.

       The ADA’s prohibition on retaliation prevents an employer from “discriminat[ing]

against any individual because such individual has opposed any act or practice made unlawful by

[the ADA] or because such individual made a charge . . . under [the ADA].” 42 U.S.C. §

12203(a). To make out a case of retaliation, a plaintiff must show: “(1) that he engaged in

protected activity; (2) that he suffered adverse employment action; and (3) that a causal

connection existed between the protected activity and the adverse action.” Penny v. United

Parcel Serv., 128 F.3d 408, 417 (6th Cir.1997).

                                                III.

       Defendant City of East Tawas argues: 1) that Plaintiff failed to exhaust administrative

remedies against it because he did not name the “City of East Tawas” in his EEOC charge; 2)

that the TPA, and not the City of East Tawas, is Plaintiff’s employer; 3) that the TPA, East

                                                -5-
Tawas, and Tawas City do not qualify as a single entity for the purpose of aggregating their

number of employees to meet the 15 employee threshold under the ADA, 42 U.S.C. §

12111(5)(A); 4) that the FCE requirement was proper; 5) that Plaintiff’s ADA claims fail on

their merits because Plaintiff cannot meet one or more elements of his prima facie case for

retaliation and discrimination. ECF No. 22.

        Defendants Ferguson and the TPA filed a joint motion for summary judgment, in which

they similarly argued 1) that the TPA does not meet the 15-employee threshold and that the TPA

is not a joint entity with East Tawas and Tawas City for the purpose of aggregating their

employee numbers; 2) that the FCE requirement was proper; and 3) that Plaintiff’s ADA claims

fail on their merits. ECF No. 23. They also argue that Defendant Ferguson is entitled to qualified

immunity. Defendant Tawas City also filed its own motion for summary judgment. ECF No. 28.

Tawas City’s motion did not raise any novel defenses that weren’t already briefed in the other

two motions.

        It is important to note that Defendant Ferguson only presents merit-based defenses,

namely that Plaintiff cannot meet his prima facie cases for discrimination and retaliation, and

that Defendant Ferguson is entitled to qualified immunity. The qualified immunity defense also

requires a merit-based analysis, as the first step to determining the existence of qualified

immunity is to determine whether a violation of Plaintiff’s federal rights has occurred. Saucier v.

Katz, 533 U.S. 194, 201 (2001). Defendant Ferguson does not argue that he cannot be held liable

as an individual under the ADA’s anti-discrimination and anti-retaliation provisions.2 He does

not argue that Plaintiff failed to exhaust administrative remedies against him. Nor does he argue

2
  Under 42 U.S.C. 12111(5)(A), “the term ‘employer’ means a person.” The term “ ‘person’ includes one or more
“individuals, governments, governmental agencies . . .” 42 U.S.C. 12111(7). Other circuits have held that there is no
basis for individual liability under the ADA. See Albra v. Advan, Inc., 490 F.3d 826 (11th Cir. 2007); Spiegel v.
Schulmann, 604 F.3d 72 (2d Cir. 2010). The parties did not cite this case law or any Sixth Circuit case law, nor did
they brief the issue of individual liability.
                                                       -6-
that his individual liability is dependent on the existence of the TPA’s entity liability. In other

words, Defendant Ferguson does not explain whether or how TPA’s defenses to entity liability

apply to him as an individual defendant. Thus, the merits of Plaintiff’s ADA claims must be

addressed because neither Plaintiff nor Defendant Ferguson offers any alternative means for

addressing Plaintiff’s claims against Defendant Ferguson. Because the merits analysis is

resolvable against the Plaintiff, and because that analysis is equally applicable to Plaintiff’s

claims against the municipal entities3, there is no reason to address the non-merits-based

defenses of the municipal entities.4

                                                          IV.

         Plaintiff cannot establish a prima facie case of discrimination because he is not

“otherwise qualified to perform the essential functions of his job with or without reasonable

accommodation.” See McKay v. Toyota Motor Mfg., U.S.A., Inc., 110 F.3d 369, 371 (6th

Cir.1997). Indeed, Plaintiff’s testimony unmistakably conceded that fact:

                  Q. So this pain, this constant pain that you have in the lower right side of
                  your back, how does it limit your physical abilities?

                  A. Well, it’s hard to stay in on – like sit on my butt fully. Bending.
                  Twisting. Stepping. Walking upstairs. I mean just movements. Laying on
                  it.

                  Q. So you said it’s hard –

                  A. Picking up things

                  ...

3
  Plaintiff does not allege any independent conduct of the three municipal entities in this case that violated his rights
under the ADA. Rather, he alleges that Defendant Ferguson’s actions were undertaken with the “advise, consent,
and knowledge” of the three municipal entities and that those three entities are “liable for the wrongful actions of
Chief Mark Ferguson under the legal doctrine of respondeat superior.” Am. Compl. ¶¶ 6, 13.
4
  These non-merit-based defenses include: 1) that Plaintiff failed to exhaust administrative remedies against the
entities by only naming “Tawas Police” in his EEOC charge; 2) that the City of Tawas City and the City of East
Tawas are not Plaintiff’s employer; and 3) that the TPA is not a covered entity under the ADA because it has fewer
than 15 employees and is independent of the two municipalities.
                                                         -7-
Q. So you had said, you know: I can’t be a police officer. I’m physically
injured. I know the duties of the job are very demanding. So what duties of
the job are you unable to perform as we’re sitting here today?

A. Well, for one, they’re long hours. Are you asking me physically or
mentally?

Q. Physically first. When you say long hours, I would assume that you
would likely have difficulty sitting in a patrol car for an extended period
of time?

A. With the duty gear that we have to wear, yes, correct.

Q. By duty gear, you’re talking about the duty belt, the bullet proof vest,
all of that would cause you discomfort?

A. Correct.

Q. I interrupted you. I apologize. What else couldn’t you perform.

A. Well, physically make an arrest. I mean you never know what is going
to happen when you’re at work. You are constantly doing different things
every day. Going, you know, you could have to chase somebody up and
down stairs. Could get into a physical altercation. Getting in and out of the
car constantly, regularly.

...

Q. You had mentioned that that is the physical component, as far as the
reasons why you’re unable to perform the duties of a police officer. Is
there a mental component that you believe exists today that prevents you
from working as a police officer as well?

A. Yeah.

Q. Tell me about that.

A. My thought process. My way that I am like very forgetful at times. I’m
very depressed and just full of anxiety. The job is really stressful and you
need to be able to think quickly. I feel like I’m very slow compared to
what I was. That work environment there, thinking about that really is not
safe and comfortable for me.

Q. So would it be fair to state that – as we’re sitting here today – as you
think about your current mental state, if you were in the position of a
                                -8-
police officer – and you often times have to make split second potentially
life saving or life threatening decisions – that as you’re sitting here today,
you don’t feel capable of doing that safely?

A. Absolutely not.

Q. So backing up a bit. We talked about why you cannot perform the
essential functions of a police officer as you sit here today. Let’s go back
to July of 2017. The last date that I understand you work was – was it July
3rd, 2017, approximately?

A. It was in July, yes. The beginning of July. I don’t know what date.

Q. So let’s go with – we’ll just say early July, 2017. You haven’t worked
since then. In July of 2017, were your physical restrictions essentially the
same as they are today?

A. No.

Q. Were they worse?

A. They were worse.

Q. They were worse?

A. Yes. My physical restrictions were worse that day.

Q. So would it be fair to state that in July, 2017, when you went off work,
you were physically unable to perform the essential functions of a police
officer at that time?

A. Correct.

...

Q. Since you went off work in July of 2017, it’s my understanding from
your testimony you have not asked Tawas Police Authority for any
accommodations; is that correct?

A. Since July of 2017?

Q. Yes.

A. That’s correct.



                                -9-
               Q. And that is true because as you have described to me, related to your
               physical limitations, that there aren’t any accommodations that they could
               do for you that would physically allow you to do the job of a police
               officer, correct?

               A. Correct.

Gipson Dep. at 32-38, ECF No. 22-3.

       Plaintiff explains as follows in his response brief:

       Plaintiff admits that he was incapable of performing the essential functions of his
       job AFTER he left work on July 3, 2017, but he also testified that he would have
       been capable of returning to full duties as a police officer, but for the aggravation
       of his back condition caused by the excessive physical tasks required by the FCE.

ECF No. 33 at 18.

       Plaintiff also emphasizes several times that Chief Ferguson is responsible for Plaintiff re-

injuring his back because he required Plaintiff to undertake an FCE involving excessive physical

tasks. Importantly, Plaintiff’s claim here is not for a worker’s compensation benefit for an injury

sustained during his employment, nor does the injury appear to have any relevance to his claim

for ADA discrimination. Plaintiff admits that, as of when he left the position, he was incapable

of performing the essential functions of the job, with or without accommodation, and remains

incapable of doing so. The fact that he was at one point capable of performing the essential

functions of his job, or would have been capable but for certain occurrences, or that Chief

Ferguson is at fault for his subsequent injury, are not relevant considerations in determining

whether Plaintiff has met his prima facie case for disability discrimination under the ADA.

       Moreover, Plaintiff has identified no evidence that he was subject to an adverse

employment action, which prevents him from meeting the elements of his prima facie case for

discrimination and retaliation. The parties do not explain when or under what circumstances

Plaintiff’s employment came to an end. Plaintiff does not, however, contend that he was

                                               - 10 -
terminated, demoted, or that his employer otherwise took any formal action with respect to his

employment. Rather, he simply states that, after the FCE, “he worked for about one week” and

that “he has been unable to work as a police officer since July 3, 2017.” ECF No. 33 at 7.

       Plaintiff does not address the adverse action requirement of his prima facie case. It is

difficult to encapsulate the overarching arguments set forth in Plaintiff’s response briefs or how

they relate to the legal elements of his claims. Plaintiff explains as follows:

               Plaintiff’s Complaint Paragraph 14 alleges that Chief Ferguson, with the
       knowledge and consent of the other Defendants, retaliated against him for his
       exercising his rights under the ADA, and subjected him to the FCE, in violation of
       the ADA, citing 42 U.S.C. §12203 and § 12112. (Plaintiff's First Amended
       Complaint and Jury Demand, ECF No.13, p. 3.)

       42 U.S.C. §12112(d)(4)(A) states:

                      A covered entity shall not require a medical
               examination and shall not make inquiries of an employee as to
               whether such employee is an individual with a disability or as to
               the nature or severity of the disability, unless such examination
               or inquiry is shown to be job-related and consistent with
               business necessity. (Emphasis added)

              The requirement that any such examinations or tests be job-related and
       consistent with business necessity is repeated in the regulations. See 29 C.F.R.
       Part 1630.7, 1630.10, and 1630.14(c). Also see the EEOC Enforcement Guidance:
       Disability-Related Inquiries and Medical Examinations of Employees under the
       ADA, attached as Exhibit 14.

               Contrary to Defendant’s argument, Plaintiff does not need to prove that he
       is disabled under the ADA to contest the FCE, which, according to Plaintiff, was
       not consistent with his job duties. See Lee v. City of Columbus, 636 F.3d 245, 252
       (6th Cir. 2011), and the cases cited therein. In Kroll v. White Lake Ambulance
       Auth., 763 F.3d 619, at 623 (6th Cir. 2014), the Sixth Circuit held that the
       employer has the burden of proving that a medical examination contested under
       42 U .S.C. 12112(d)(4) is job-related and consistent with business necessity. The
       business necessity standard cannot be satisfied by an employer’s bare assertion
       that a medical examination was merely convenient or expedient. The decision-
       maker ordering the examination must have a reasonable belief based upon
       objective evidence that the employee’s behavior threatens a vital function of the
       business. Ibid., at 763 F.3d 623. See also Bates v. Dura Auto. Sys., Inc., 767 F.3d
       566, at 571-4 (6th Cir. 2014).
                                                - 11 -
        It is unclear whether Plaintiff is arguing 1) that Chief Ferguson’s decision to require an

FCE is independently actionable; or 2) that the decision to require an FCE somehow corroborates

the elements of Plaintiff’s claims for discrimination and retaliation. Plaintiff has provided some

legal support for the proposition that a violation of 42 U.S.C. 12112(d)(4)(A) (unjustified

medical inquiries by the employer) is independently actionable.5 However, Plaintiff has not pled

such a claim. Rather, he has only pled claims for discrimination and retaliation, both of which

require him to demonstrate that he was subject to an adverse action.

        Plaintiff has not provided any legal support for the proposition that the decision to require

a medical examination can itself constitute an adverse employment action independent of any

other action taken by the employer with respect to his employment. The case he cites is

inapposite. In Kroll, after the employee “had a personal altercation with one of her co-workers,

her supervisor expressed concern regarding her ‘immoral’ sexual conduct and demanded that she

undergo psychological counseling. When Kroll refused, she was fired.” Kroll v. White Lake

Ambulance Auth., 763 F.3d 619, 620 (6th Cir. 2014) (emphasis added).

        Here, by contrast, Plaintiff did not refuse to take the FCE, nor was he fired. If that had

occurred, that would likely have constituted an adverse action. Similarly, if he had failed the

FCE and his employer had demoted him or relegated him back to light duty work, that too would

likely have qualified as an adverse action. That did not occur either, however. To the contrary,

Plaintiff took the FCE and passed the FCE. The occupational therapist cleared him for full duty

work, his employer cleared him for full duty work, and he did indeed return to full duty work.

Then, one week later, Plaintiff made his own determination that his back pain was too


5
  See Lee v. City of Columbus, 636 F.3d 245, 252 (6th Cir. 2011) (citing Harrison v. Benchmark Elecs. Huntsville,
Inc., 593 F.3d 1206, 1214 (11th Cir.2010) (“[A] plaintiff has a private right of action under [§ 12112(d) ],
irrespective of his disability status.”)).
                                                     - 12 -
debilitating to continue working. On these facts, there is no reason to address whether the FCE

was job-related or consistent with business necessity, because the employer took no adverse

action in reliance on the FCE results.

         Finally, Plaintiff argues as follows:

         Plaintiff testified that Chief Ferguson said he was going to order the FCE because
         he felt Plaintiff was a liability and didn’t feel he was capable of his job duties.
         (Deposition of Bryan Gipson, Exhibit 1, pp. 62-3.) This is direct evidence that
         Chief Ferguson’s modification of the job description and requirement of the FCE
         is causally connected to the Plaintiff’s disability. There is no dispute that Chief
         Ferguson changed the job description as part of his decision to have Plaintiff
         perform the FCE. (Deposition of Mark Ferguson, Exhibit 4, pp. 50-53 .) Plaintiff
         also noted that Chief Ferguson’s attitude changed towards him after making a
         request of day shift only accommodation. (Deposition of Bryan Gipson, Exhibit 1,
         pp. 86-88, 133-4.)
         When Plaintiff was performing light duty work from December 26, 2016 to June
         2017, it is undisputed that he was engaging in protected activity by asking for
         accommodations at a time when he was a qualified individual with a disability.
         Given the transparency of Chief Ferguson’s wishes to change the job description
         and have a FCE performed, it is clear that he took those actions because of
         Plaintiff’s disability. Under these circumstances, whether Chief Ferguson
         retaliated against Plaintiff is a question of fact for the jury to decide.

Here, Plaintiff addresses the “protected activity” and “causal connection” elements of his

retaliation claim. Again, however, he neglects to address the adverse action element. To the

extent Plaintiff is arguing that Chief Ferguson’s conduct is direct evidence of retaliation6, the

argument is without merit. Direct evidence is evidence which, if believed, conclusively resolves

the matter at issue; it does not require any inferences beyond that the evidence be believed. See

Trans World Airlines v. Thurston, 469 U.S. 111, 121 (1985). If Plaintiff’s testimony is true, and

Chief Ferguson did indeed say he wanted to order an FCE because he felt Plaintiff was a liability

who was incapable of performing his job duties, that evidence in no way resolves the matter at


6
  If a Plaintiff identifies direct evidence of discrimination or retaliation, the McDonnel Douglas burden shifting
framework does not apply. See Trans World Airlines v. Thurston, 469 U.S. 111, 121 (1985) (“The shifting burdens
of proof set forth in McDonnell Douglas are designed to assure that the plaintiff [has] his day in court despite the
unavailability of direct evidence.”) (alteration in original) (citation omitted).
                                                       - 13 -
issue. There is nothing inherently retaliatory about ordering an FCE for an employee who the

supervisor believes is at medical risk when performing his job duties or is incapable of

performing his job duties.

        Plaintiff has identified no direct evidence of discrimination or retaliation. He cannot meet

his prima facie case of discrimination because he acknowledges that he is not capable of

performing the essential functions of his job nor was he capable of doing so at the time he left

the position. Moreover, he cannot meet his prima facie case for discrimination or retaliation

because he has identified no adverse employment action. Accordingly, his discrimination and

retaliation claims against Chief Ferguson must be dismissed. Because this analysis is equally

applicable to the discrimination and retaliation claims against the three municipal entities, those

claims will be dismissed as well.7 Thus, as explained above, there is no reason to analyze the

other defenses raised by the municipal Defendants.

                                                       V.

        Accordingly, it is ORDERED that Defendants’ motions for summary judgment, ECF

Nos. 22, 23, 28, are GRANTED.

        It is further ORDERED that the amended complaint, ECF No. 13, is DISMISSED with

prejudice.

                                                              s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge

Dated: March 29, 2019




7
  This includes his federal ADA claim and his state law PWDCRA claim. None of the parties dispute the proposition
that the PWDCRA “substantially mirrors the ADA, and resolution of a plaintiff’s ADA claim will generally . . .
resolve the plaintiff’s PWDCRA claim.” Donald v. Sybra, Inc., 667 F.3d 757, 763-64 (6th Cir. 2012) quoting Cotter
v. Ajilon Servs., Inc., 287 F.3d 593, 598 (6th Cir. 2002).
                                                     - 14 -
